 

 

Case 4:19-cv-02236 Document 44 Filed on 02/09/21 in TXSD Page 1 of 3

i. +, | Gntted States Court of Appeals

United States Courts ’ , ,

Southern District of Texas fo r th g SF ith Circuit United Stafes Court of Appeals

FILED i) ITCUr

—— FILED
February 09, 202] October 23, 2020
Nathan Ochsner, Clerk of Court No. 19-20828
Lyle W. Cayce
Clerk

JOE RICHARD POOL, III; TRENTON DONN POOL;
ACCELEVATE2020, L:L.C.,

Plaintiffs-—Appellants,
versus

CiTy OF HOUSTON; ANNA RUSSELL, IN HER OFFICIAL CAPACITY
AS THE CITY SECRETARY OF THE CITY OF HOUSTON,

Defendants—Appellees.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:19-CV-2236

 

Before GRAVES, COSTA, and ENGELHARDT, Circuit Judges.
JUDGMENT

This cause was considered on the record on appeal and was argued by

counsel.

IT IS ORDERED and ADJUDGED that the judgment of the
District Court is REVERSED, and the cause is REMANDED to the
District Court for further proceedings in accordance with the opinion of this
Court.

 

I co, ' Certified as a true copy and issued
' as the mandate on Feb 09, 2021

Attest: W ; 0

ete
Clerk, U.S. Court of Appeats, Fifth Circuit
 

 

Case 4:19-cv-02236 Document 449-70898 on 02/09/21 in TXSD Page 2 of 3

i!
IT IS FURTHER ORDERED that appellees pay to appellants the
costs on appeal to be taxed by the Clerk of this Court.
 

 

Case 4:19-cv-02236 Document 44 Filed on 02/09/21 in TXSD Page 3 of 3

ae United States Court of Appeals

FIETH CIRCUIT |
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK : 600 S. MAESTRI PLACE,
4 Suite 115
NEW ORLEANS, LA 70130

February 09, 2021

Mr. Nathan Ochsner

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 19-20828 Pool v. City of Houston
USDC No. 4:19-CV-2236

Dear Mr. Ochsner,

Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

Sincerely,

LYLE W. CAYCE, Clerk

Me bas

RebeSSS L. Leto, Deputy Clerk
504-310-7703

 

cc: Ms. Suzanne Reddell Chauvin
Mr. Jerad Wayne Najvar
Ms. Collyn Ann Peddie
Mr. Austin M.B. Whatley
